Nichols, Presiding Judge.
1. The judgment of this court (Pickens v. State, 109 Ga. App. 747, 137 SE2d 404), dismissing the writ of error, having been reversed by the Supreme *644Court of Georgia (Pickens v. State, 220 Ga. 329, 138 SE2d 655), the judgment of this court is vacated.
Decided November 4, 1964
Rehearing denied November 17, 1964.
Jean E. Johnson, Sr., for plaintiff in error.
George D. Lawrence, Solicitor General, contra.
2. The facts of this case raise a question indentical to the question decided in Fair v. State, ante; therefore, this case is controlled by the decision in Fair v. State, and the judgment of the trial court must be affirmed.

Judgment affirmed.


Hall and Bussell, JJ., concur.